DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5, 7, 9 – 13, 15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a vehicle comprising: a battery pack including a plurality of battery cells connected in parallel; a plurality of switches arranged on a charge/discharge path of each of the plurality of battery cells; and a controller configured to control charging and discharging of the each of the plurality of battery cells according to the magnitude of the distributed current load, wherein the controller controls an amplitude of current flowing to each of the plurality of battery cells by a gain control of each of the plurality of switches so that an amount of current is a proportional to the magnitude of the distributed current load.
Regarding claims 2 – 5, and 7, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 9, the prior art does not teach or suggest the combination of wherein, inter alia, a method of controlling a vehicle having a battery pack which includes a plurality of battery cells connected in parallel, wherein the controller controls an amplitude of current flowing to each of the plurality of battery cells by gain control of each of the plurality of switches so that an amount of current is proportional to the magnitude of the distributed current load. 
Regarding claims 10 – 13, and 15, the claims are dependent upon claim 9 and are therefore allowable.
Regarding claim 17, the prior art does not teach or suggest the combination of wherein, inter alia, a vehicle comprising: a battery pack including a plurality of battery cells connected in parallel; a plurality of switches arranged on a charge/discharge path of each of the plurality of battery cells; and a controller configured to control charging and discharging of the each of the plurality of battery cells according to the magnitude of the distributed current load, wherein the controller controls an amplitude of current flowing to each of the plurality of battery cells by a gain control of each of the plurality of switches so that an amount of current is a proportional to the magnitude of the distributed current load
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 06/13/2022, with respect to claims 1 – 5, 7, 9 – 13, 15, 17  have been fully considered and are persuasive.  The rejection of 1 – 5, 7, 9 – 13, 15, 17 has been withdrawn. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859